Name: Council Regulation (EEC) No 3177/84 of 13 November 1984 amending Regulation (EEC) No 1207/84 introducing provisions to support the incomes of small-scale milk producers during the 1984/85 and 1985/86 milk years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 298/6 Official Journal of the European Communities 16 . 11 . 84 COUNCIL REGULATION (EEC) No 3177/84 of 13 November 1984 amending Regulation (EEC) No 1207/84 introducing provisions to support the incomes of small-scale milk producers during the 1984/85 and 1985/86 milk years 3 (3) of Directive 75/268/EEC (4) cover a relatively wide range of milk production structures ; whereas the option left to the Member States of not granting aid to small producers who are not subject to the levy should enable them to take account of actual production figures for the regions in question in order to reserve aid for farmers for whom milk production is an essen ­ tial source of income, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1207/84 is hereby amended as follows : 1 . paragraph 4 shall be replaced by the following : 4 . Member States may decide not to grant aid to : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 206/84 (2), and in particular Article 2a thereof, Having regard to the proposal from the Commission , Whereas Article 2a of Regulation (EEC) No 1079/77 provides that for the 1984/85 milk year the Council shall adopt measures to support the incomes of small ­ scale milk producers ; Whereas Regulation (EEC) No 1 207/84 (3) fixed the criteria for the granting of aid to small-scale milk producers ; whereas Article 2(1 ) of Regulation (EEC) No 1207/84 provides that aid shall be granted to any producer whose deliveries during the 1983 calendar year were less than the average quantity of milk or milk equivalent delivered per farm in the Member State during the same year ; whereas provision should also be made for the granting of aid to small-scale producers who began deliveries after the beginning of the 1983 calendar year ; Whereas certain milk producers are exempt from payment of the co-responsibility levy ; whereas, having regard to the aim of the aid to small-scale producers, which is mainly to lighten the burden placed on them by the additional co-responsibility levy, and to the difficulties encountered in identifying producers who fulfil the conditions laid down in Article 2 of Regula ­ tion (EEC) No 1207/84, Member States should be authorized not to grant aid to producers who are not subject to the co-responsibility levy ; whereas the exemptions from the levy, particularly in the case of mountain areas defined in accordance with Article  producers whose deliveries were less than 15 000 kilograms of milk or milk equivalent in 1983 , or in their first year of production where paragraph 6 applies,  producers who are not subject to the co-responsibility levy provided for in Article 2(6) of Regulation (EEC) No 1079/77.'; 2. the following paragraph shall be added : '6 . Aid shall also be granted to any producer who began or resumed deliveries after the beginning of the 1983 calendar year and before a date specified by the Member State concerned for each of the two milk years referred to in Article 1 and whose recorded, or, where appropriate, estimated, delive ­ ries for the first year of production are less than the average quantity of milk or milk equivalent deli ­ vered per farm in the Member State during the 1983 calendar year. Paragraphs 2 and 3 shall apply within the frame ­ work of this paragraph .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 131 , 26 . 5 . 1977, p. 6 . (2) OJ No L 115, 1 . 5 . 1984, p. 73 . ( 3) OJ No L 115, 1 . 5 . 1984, p. 74. (4) OJ No L 128, 19 . 5 . 1975, p. 1 . 16. 11 . 84 Official Journal of the European Communities No L 298/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 November 1984. For the Council The President A. DEASY